OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
.. l


       thti Oounty Troagumr      oi thii county wan
       ~allweu     the a&JI.oi $600.00 88 fptel' ennilel
       ccuapttneetl~on
                    for Lie esrria@e by’drder 41
       the oo6~8Ieeionereaourt thurtoiora pammd.
            ‘It hen. bean bald, aa I un4eretead It,
       thst the aounfy~taxueurer is.ns~srtholess on-
       ~titlsd to omapamstion for itandliagapealel
        tuade whloh are .aot county fufde euoh ee
        tun4e for leroe and drabage Laproreaeat tie-
        triotr and m like.     Therefore the queatloa ,                         -
       here la se I eee it, era the runds or a
        rpef~islroad ,dfetriat,areetrd froa~e polltb
        eel subdlvisl4~ of the oountr, oouty rtid8,
       If they ara, it would awna ti .ma $0 foUovi
       -that the. acuutp treeeurar would not be en-
        titled to ‘~edditloaalocwenrrtioa Tar handl-
       3116 t&es f’unilei Artlola 7520 providea. that ;
        ths.‘oo0aty troeruMr  la 0uetoUeu of euoh
        fund8 hnd ehall .dqporlf them with the ooqnty
       depoelto~        irr tha nene aenuar ae oount~ fun&s                “”
       w d+8it8a.              &Mole    752~ &roriderfoi’ Thor
       paym?~oat        or   sueb fwde:by   th8 aowxty tmi
       ew6rupiaxprop6ruemntednna                         upn~*
       road fun&      Article    752r     protilbae-       .An$ road
       di& fTi&
            o ra ny
                  p o lltb nub
                           a l a i.Yielo
                                   lo a ep t
                                           n-
       bag the gdwislann          of ,thisaat.shall bq a                            .
       body osrporet6        an&w       lua   end   be    6u6U   in~l&ke
       SFlM6Z     am   eountle8   ~'   Thto eat epmere to hsrm
       bean paitied fin 199$.          Tha Supreme O+rt In    :
       Winder Bree fa* atgml3.q 3.2 8 V l27 et&or
       tha6 a road dbtriat   of e eouaty MY ‘bo
       oorpokete~ or the 4oeor%ptlon lpbj 8-r
       enlhainie~tiv6            derioe   ot'thr     6ouatr

             aFrw them ~etatutee site4 end from the
       oonetr+eticm pleaea thucron br the owr$s It
       weme eleer’ ta m6 that tlm heudllng of 8h6
       fun&e oi a epeaiel:md    .dietrlot~ areated from
       a poutioil  eubdiiiaioa  of th6 aounty 10 as
       much the duty oi the oouaty tree6umar ee the
       hemU.iq of aqp ether aountr fun48 aad the,
       aouaty.treawrer would not ba amtl&lsd te~ad-.
       ditfoaal     o~ahlw             80 FIeeM'Or the r~6%Y-'
       ineen4p e y inj$
                    o ut6f lueh
                              fundp r *
 Bonorable       xu&M   Braaj,     Pege 3


                 Wbhave.oerbfolly ooneldered
                                           the etntuteeand
'~'oeeeeiwmtioned 'in your letter in corkmotion aith aartaln
  ~rovlaione of Artib&e 3912s,,Vemm’a Annotated Ciril Gtet-
  utba :end our 0plnio11so. 0.2940,  8116agrvrs~11thth8 80~.
  olaeIon reeohea by, you.
                 3eotlon~3 ~0r &Ft&Olb      .$l2*,   eupril, pvnidbe   in
 .Jmrtr

                "In ell'oeeee w&e& the Co.3zniselonere~
          CoWA   6hall h8Va detrrz&md ‘that    aounty    offir
          osre  or prsolnat offlobrr   of ouch county eheU
          be aomponeated Sor their eerrlooa by the gey-
          m&t   or an annual celery nsiths~      the stOtb.Of
          Texas  nor any .county a&e.t  bo chargad with oy
          pay to nAy of the'offioere so oonpMeeted, any,
          fee or 04m&38~0n rot tho performanos        or any
          or.alI df tiw duties 61 the&z orfloes but euah
          oifleore ehell reoelr~ aaid selery In lfnu 02 :
          all other r$c)a,  eoi5rafeelcme or aozpeneatlon
          rhlah they uwld otherelos be authoriwd to xe.
          taint . . . provided fqrther, that the.provly
          el4rwo~ thie Bbetlon. ahsll.not     arf00t   tit10 jmy-
          rant  or ooete ,$eolvll aeeee by the Stetb        but,
          all euah ooetn.$0:peid ehell be aaoounttd tar,
          by. the offioere~aollcotlzigthe eese, ee thes
          nra requlnd under the proriaio~ of this :&oat
          to eaaount Mr fbbn, oowdeeioae sod ooate
          eoUeoted .Xmn grirete pertiee."
                 saotloA 13 or.8aia hrtio1s 39l.20provider ~4.kfiti:
                *Tha i%midsrlonere*  Court ir,eouatlee her-.
          iag a popale*ion of Gun       thouennd (20,000)
          lnhebitante   or sore, and ass then om hund.re4 :
                                    Y
          end~nltkitt~.thoueend ~13O.,OOOIi@iabltente eo-
          cording to the leet.preobdlng Fe&ral Cszutm,
          la herebr euthm'ized end it ehell be it8 dtiji?
          to tlxthq eelnriae of all the tollowlr& nnemd
          offlabre, ttwwitl eheriLt, ~see~eore and ooL
          lbotam~'o~ taxbe, aoanty    jtulgb,bouutr attox-
          rug, l.~cluiUngarimkiel 4letirlat   attiorneyeand
          couutr ettoraege who pbrl’orn the duthi     of di8-
          tr io tltto r nny e4istrlat
                              ,       b lsr k ,o o unty
                                                      a la r k
          tr b a eur er  , a&d es& & a lwpbotor.
                      b ids             l            Xeah .a#
          raid ofiloer~    ehell    bs   plti in #m&y an snnoal
Boaorablb Xwuaa Bndy,        Peg0 4


      celery in tuelve (121 kquel lnutaU5bntr or
      not,leea than the t~tel etM earned all oonw
      psr;aatlon by him in hi8 ofriolal oepaoity for
      'the fLeaal your 1935, and not sorb then tha :
     -,~t&emouut      eUow8d ewh orrlobr under law8
                 on Ata,ynet.24,1935.       .-• ."
                 not* that goa state:    NTherefore the &etion
                 we It era the fund8 of a eproiel road dletrict,
                 6 pou~iosl  stibdlrlefon or the ooority,~~oouuty

             For the purpose of this opinion ub do not thlak
 ft la nboresary to pees on thlb propoaltion.    It the road
: dietriat   fund8 era oountg fuub,     the oounty tmaeurbr        la
 ol4barl.y not entl.tX&   to anp aaamlaeloa Soor. hemlUng them
 uudbr ,&he bxpreee   provleione  ~a? Art(clb 39l20, .eupre~ If
 Thor are not   sounty .funde end there ir no tatatute that wa
'.hare bben eblo to find elhlw      the trbeeurar a ommleslon
 f&r handling them, then the txeeeurer oennot oalloot              a om-
 mImion,  Star nom ha8 beea Siud   and it &es bti  em& ais
 duty to moi~o    and 4lmburse said funds by Artiolb 7520,
 8Up-i8.
              b*isrsOith4~     ioregoing,     fti&mOpirriolrthat
 th elWYO etatodq ua r tio
                         lhould
                           n    bi            aneuer8d
                                                     la t!'i&negetiYe,
 anait la 110anwaxod.